Citation Nr: 1130295	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to June 24, 2008 for lumbar degenerative disc and joint disease.

2.  Entitlement to an evaluation in excess of 20 percent between June 24, 2008, and May 7, 2009 for lumbar degenerative disc and joint disease.

3.  What evaluation is warranted for lumbar degenerative disc and joint disease since May 8, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Board remanded the claim for increase involving the service-connected lumbar degenerative disc and joint disease in August 2009 and again in May 2010.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 20 percent since May 8, 2009 for lumbar degenerative disc and joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 24, 2008, lumbar degenerative disc and joint disease was not manifested by either forward thoracolumbar flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.

2.  Between June 24, 2008, and May 7, 2009, lumbar degenerative disc and joint disease was manifested by forward thoracolumbar flexion to 30 degrees or less but was not manifested by unfavorable thoracolumbar ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lumbar degenerative disc and joint disease prior to June 24, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for a 40 percent evaluation, but no higher, for lumbar degenerative disc and joint disease from June 24, 2008, to May 7, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July 2006 of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice of how disability evaluations and effective dates are assigned.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including VA treatment records and private medical records, and, as warranted by law, affording VA examinations.  The Veteran was provided with a hearing before the Board in May 2009.  A transcript of that hearing is of record.  In August 2009 and May 2010, the Board remanded the claim for increase to obtain private medical records the Veteran had identified at the hearing.  Those records have been received and associated with the claims file.  Thus, the Board finds that its prior remand directives have been completed substantially.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

The Veteran contends that he warrants a higher evaluation for his service-connected low back disability.  At the May 2009 hearing, he testified he was taking prescription medicine for the pain.  He stated that the pain radiated to both legs.  The Veteran stated he had lumbar motion, albeit limited.  He denied wearing a brace for his back or using an assistive device.  The Veteran testified he had been confined to his bed because of back pain three times in the prior 30 days.  He noted he had retired in 1993 but that he had missed days of work because of back pain.  He denied retiring from work because of the back disability.  The Veteran stated he used to go fishing, but that back pain prevented him from doing that.  He described himself as being inactive because of back pain.  The Veteran testified he thought he could bend forward and touch his thighs.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010). 
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a loss of motion consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, however, under the general rating for spinal disorders the rating criteria are controlling whether there are or are not symptoms of pain (to include whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
Service connection for degenerative arthritis of the lumbosacral spine with lumbosacral strain and arthritis of the metatarsal phalangeal joint of the right thumb was granted by means of a September 1978 rating decision and assigned a 10 percent evaluation.  In February 1988 VA awarded a 20 percent evaluation.  In the February 2006 rating decision on appeal, the RO reclassified the service-connected disability.  Specifically, it separated the low back and thumb disabilities and characterized the lumbar disability as lumbar degenerative disc and joint disease.  The RO continued the 20 percent evaluation for the lumbar spine disability.  In a July 2008 rating decision, the agency of original jurisdiction awarded a separate evaluation for radiculitis of the right lower extremity associated with the lumbar spine disability, which was assigned a 10 percent evaluation.  The Veteran did not appeal the evaluation assigned.  Thus, the evaluation assigned for radiculitis is not part of the current claim.

Lumbar degenerative disc/joint disease is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The general rating formula evaluates diseases and injuries of the spine.  As noted above, these criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In this respect, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

A.  Prior to June 24, 2008

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent prior to June 24, 2008.  The evidence does not show forward thoracolumbar flexion to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine to warrant a 40 percent evaluation.  For example, a November 2006 VA examination report shows that the Veteran had 80 degrees of flexion with pain from 30 degrees to 80 degrees.  Extension, bilateral lateral flexion, and rotation were to 30 degrees.  \

The Veteran was examined by a private physician in May 2008, but the examiner did not provide ranges of motion of the lumbar spine.  Rather, he stated that there was limitation to "extremes of low back motion," which was productive of low back pain.  

The fact that the Veteran has motion in his lumbar spine is evidence against a finding of thoracolumbar ankylosis.  See Dorland's Illustrated Medical Dictionary 94 (31st ed.2007) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  See also Cullen v. Shinseki, 24 Vet. App. 74, 77 (2010).  Thus, not only was the Veteran's flexion of the thoracolumbar spine not limited to 30 degrees or less, but he also did not have favorable thoracolumbar ankylosis to warrant a 40 percent evaluation.  The examiner stated that repetitive motion caused pain, but there was no weakness, fatigue, lack of endurance, or incoordination.  A higher evaluation is not warranted prior to June 24, 2008.  

While the Board acknowledges that the appellant's back disorder causes pain, it bears repeating that under the regulation the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Accordingly, prior to June 24, 2008, the evidence does not establish that the Veteran warrants an evaluation in excess of 20 percent for lumbar degenerative disc and joint disease.  

B.  Between June 24, 2008, and May 7, 2009

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of a 40 percent evaluation for lumbar degenerative disc and joint disease as of June 24, 2008.  On that date, the Veteran underwent a VA examination, and was found to have only 20 degrees of flexion, zero degrees of extension, 20 degrees of bilateral flexion, and 35 degrees of bilateral rotation.  Flexion limited to 20 degrees warrants a 40 percent evaluation, as flexion is limited to 30 degrees or less.  There are no other reports of flexion after that date, but a May 7, 2009, private medical record shows that the Veteran reported that his back had been feeling better, and he was no longer seeking epidural injections.  Hence, the Board finds that the 40 percent evaluation should go from June 24, 2008, to May 7, 2009.  In other words, the Board is assigning a staged rating pending another VA examination to determine the current nature and extent of any service connected lumbar disability.  

The Board finds that an evaluation in excess of 40 percent for lumbar degenerative disc and joint disease during this time period is not warranted.  In order to warrant a 50 percent evaluation, the evidence must show unfavorable thoracolumbar ankylosis.  There is no competent evidence, even from the Veteran, that the thoracolumbar spine is ankylosed, much less unfavorably ankylosed.  The evidence shows that the Veteran retains motion in almost every plane of movement.  Thus, no more than a 40 percent evaluation is warranted from June 24, 2008, to May 7, 2009.

C.  Intervertebral disc syndrome

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  Diagnostic Code 5243 addresses intervertebral disc syndrome.  This disability should be evaluated either under the general rating formula for diseases and injuries of the spine or the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2010).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to Diagnostic Code 5243.

As noted above, the Veteran has been awarded a separate 10 percent evaluation for radiculitis in the right lower extremity.  This would provide for a 30 percent combined evaluation prior to June 24, 2008, and a 50 percent evaluation between June 24, 2008, and May 7, 2009, if combining the orthopedic and neurological symptoms.  

Under the formula for evaluating intervertebral disc syndrome, a 40 percent disability rating is warranted when the incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted with incapacitating episodes have a total duration is at least 6 weeks during the past 12 months.

At the May 2009 Board hearing, the Veteran testified that he had been in bed for three days out of the prior 30 days.  This is the only evidence during the appeal period that addresses a possible incapacitating episode.  Notably, this testimony does not provide a basis for an increased rating during the appeal period for two reasons.  First, there is a lack of evidence that the Veteran's three days in bed meets the criteria for an incapacitating episode. i.e., physician prescribed bed rest.  Second, even accepting that the three days meets the criteria for an incapacitating episode, there is no evidence that the Veteran had enough of these episodes to meet the criteria for the 40 percent and 60 percent evaluations, which requires a minimum of 4 weeks (28 days).

D.  Extraschedular Evaluation and Conclusion

The symptoms presented by the Veteran's lumbar degenerative disc and joint disease are fully contemplated by the rating schedule.  The Veteran's loss of lumbar motion falls squarely into rating parameters set forth in the rating schedule.  There is no evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  The Veteran has not been hospitalized for the disability at any time during the appellate term.  There is no lay or medical evidence that the disability has caused a marked interference with employment.  At the May 2009 hearing, the Veteran stated that he was retired and had not retired due to the low back disability, but based on his age.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  The preponderance of the evidence is against an evaluation in excess of 20 percent prior to June 24, 2008, and against an evaluation in excess of 40 percent from June 24, 2008, to May 7, 2009.  Thus, with respect to these considerations, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent prior to June 24, 2008 for lumbar degenerative disc and joint disease is denied.

Entitlement to an evaluation of 40 percent, but no higher, between June 24, 2008, and May 7, 2009 for lumbar degenerative disc and joint disease is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran last underwent a VA examination in June 2008.  There have been no range of thoracolumbar motion findings reported since.  This is a period greater than three years, and a more recent VA examination is warranted to determine the current level of severity of the service-connected lumbar degenerative disc and joint disease, particularly when a 2009 private medical record indicates improvement in the disability.  It is also possible that there are outstanding VA treatment records that may be relevant to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should identify any medical care provider who has treated his low back disability since May 7, 2009.  Thereafter, the RO/AMC should conduct appropriate development to secure any missing records and add them to the claims folder.  The RO/AMC should obtain relevant VA treatment records dated from July 2010 to the present.  If the RO cannot locate identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The Veteran should then be afforded a VA spine examination to determine the current severity of the lumbar degenerative joint and disc disease.  The claims folder and a copy of this remand are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating lumbar degenerative disc and joint disease, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the lumbar spine disability.  A complete rationale for any opinions expressed must be provided.

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the question what evaluation is warranted for lumbar degenerative disc and joint disease since May 8, 2009.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative are to be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


